DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2017/0041284)
Regarding claims 1 and 12, Chen discloses a terminal device, comprising a processor and a transceiver, wherein the processor is configured to control the transceiver to perform following operations (see abstract, fig.2, element 210s, fig.3, elements 320, 370, paragraphs [0021], [0025] and its description): sending first information in an initial registration process, wherein the first information includes at least one capability identifier, each capability identifier is used for identifying a kind of capability information supported by the terminal device, and the at least one capability identifier is assigned by a manufacturer of the terminal device (see abstract, fig.2, User device, IMS Core Network, fig.5, elements 210, 220, step 510, paragraphs [0015-0017], [0030-0031], [0046-0047] and its description).
Regarding claims 2 and 13, Chen further discloses the first information further comprises manufacturer information of the terminal device (see paragraphs [0030-0031], [0046]).
Regarding claims 3 and 14, Chen further discloses the processor is further configured to control the transceiver to perform following operations (see abstract, fig.2, element 210s, fig.3, elements 320, 370, paragraphs [0021], [0025] and its description): receiving first indication information, wherein the first indication information is used for indicating the terminal device to report the capability information supported by the terminal device (see fig.5, element 210, 220, step 510, paragraph [0046-0047] and its description); and in response to the first indication information, sending second information, wherein the second information comprises the capability information supported by the terminal device (see fig.5, element 210, 220, step 520, paragraph [0046-0047] and its description).
Regarding claims 4 and 15, Chen further discloses the first indication information is specifically used for indicating the terminal device to report at least one piece of following information: public land mobile network (PLMN) capability information, radio access technology (RAT) capability information, system capability information, frequency band capability information, frequency band combination capability information, or terminal type capability information (see abstract,  fig.2, element 250, 0019] and its description).
Regarding claim 5, Chen further discloses receiving, by the terminal device, third information, wherein the third information comprises capability identification 
Regarding claims 6 and 16, Chen discloses a network device, comprising a processor and a transceiver, wherein the processor is configured to control the transceiver to perform following operations (see abstract, fig.2, element 220/230, fig.3, elements 320, 370, paragraphs [0021], [0025] and its description): receiving first information in an initial registration process of an opposite device, wherein the first information comprises at least one capability identifier, each capability identifier is used for identifying a kind of capability information supported by the opposite device, and the at least one capability identifier is assigned by a manufacturer of the opposite device (see fig.2, User device, IMS Core Network, fig.5, elements 210, 220, step 510, paragraphs [0015-0017], [0031], [0046-0047] and its description).
Regarding claims 7 and 17, Chen further discloses the first information further comprises manufacturer information of the opposite device.
Regarding claims 8 and 18, Chen further discloses if the network device does not support the capability identifier assigned by the manufacturer of the opposite device or cannot identify the at least one capability identifier, the processor is further configured to control the transceiver to perform following operations: sending first indication information, wherein the first indication information is used for indicating the opposite device to report the capability information supported by the opposite device (see fig.5, elements 210, 220, 230, steps 510-520, paragraphs [0046-0047] and its description).
Regarding claims 9 and 19, Chen further discloses the first indication information is specifically used for indicating the opposite device to report at least one piece of following information: public land mobile network (PLMN) capability information, radio access technology (RAT) capability information, system capability information, frequency band capability information, frequency band combination capability information, or terminal type capability information (see fig.2, element 250, paragraph [0019] and its description).
Regarding claims 10 and  20, Chen further discloses the processor is further configured to control the transceiver to perform following operations (fig.3, elements 320, 370, paragraphs [0021], [0025] and its description): receiving second information, wherein the second information comprises the capability information supported by the opposite device (see fig.5, elements 210, 230, step 520, paragraphs [0046-0047] and its description).
Regarding claim 11, Chen further discloses assigning, by the network device, capability identification information to the opposite device according to the second information (see fig.5, element 230, 240, steps 540-550, paragraphs [0047-0048] and its description); and sending, by the network device, third information, wherein the third information comprises the capability identification information assigned to the opposite device (see fig.5, element 230, 240, step 570, paragraph [0047-0049] and its description).


Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647